                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division


OZELIA HICKS, JR.,

        Petitioner,

V.                                                   Civil Action No. 3:18CV664


COMMONWEALTH OF VIRGINIA,

        Respondent.

                                   MEMORANDUM OPINION


        Ozelia Hicks, Jr. has filed a ''Receipt for Renewed/Refiled

Authorization and or COA as to Habeas Corpus Ozelia Hicks, Jr.

V. Commonwealth of Virginia et al."                       {"Authorization Request,"

ECF No.       1.)     In    this    request.       Hicks asks for "authorization

under     §    2244        Second     or     Sucessive      [sic]    Habeas     Corpus

§ 2244(b)(2) 2255(H) Under (No Probable Cause) or COA."                       (I^ at

1.)      To    the    extent       that    Hicks    seeks   permission   to   file   a

successive petition for writ of habeas corpus pursuant to 28

U.S.C. § 2254, Hicks must direct the request to United States

Court    of Appeals for the               Fourth    Circuit, not to this Court.

Moreover, the Court has previously denied Hicks a certificate of

appealability with regard to his original, non-successive § 2254

petition,      and    the    Fourth       Circuit dismissed the       appeal.     See

Hicks V. Clarke, No. 3:15CV123, 2016 WL 901265, at *1 (E.D. Va.

Mar.    3, 2016), appeal dismissed,                 667   F. App'x   796 (4th     Cir.
2016).      Accordingly, Hicks's Authorization Request (ECF No. 1)

will be denied and the action will be dismissed.


      The   Clerk   is   directed   to   send   a   copy   of   the   Memorandum

Opinion to Hicks.

      It is so ORDERED.


                                                       /s/
                                    Robert E. Payne
Date; November 1, 2018              Senior United States District Judge
Richmond, Virginia
